Case 19-40643-JMM   Doc 39    Filed 02/21/20 Entered 02/21/20 11:46:40   Desc Main
                             Document      Page 1 of 7
Case 19-40643-JMM   Doc 39    Filed 02/21/20 Entered 02/21/20 11:46:40   Desc Main
                             Document      Page 2 of 7
Case 19-40643-JMM   Doc 39    Filed 02/21/20 Entered 02/21/20 11:46:40   Desc Main
                             Document      Page 3 of 7
Case 19-40643-JMM   Doc 39    Filed 02/21/20 Entered 02/21/20 11:46:40   Desc Main
                             Document      Page 4 of 7
Case 19-40643-JMM   Doc 39    Filed 02/21/20 Entered 02/21/20 11:46:40   Desc Main
                             Document      Page 5 of 7
Case 19-40643-JMM   Doc 39    Filed 02/21/20 Entered 02/21/20 11:46:40   Desc Main
                             Document      Page 6 of 7
Case 19-40643-JMM   Doc 39    Filed 02/21/20 Entered 02/21/20 11:46:40   Desc Main
                             Document      Page 7 of 7
